EXHIBIT 10.8


The Pointe at Vista Ridge
ENVIRONMENTAL INDEMNITY AGREEMENT
This ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of May 25,
2017, is executed by STAR III VISTA RIDGE, LLC, a Delaware limited liability
company (“Borrower”), to and for the benefit of PNC BANK, NATIONAL ASSOCIATION,
a national banking association (“Lender”).
RECITALS:
A.    Borrower is the owner of the real property more particularly described on
Exhibit A attached hereto and made a part hereof (the “Mortgaged Property”).
B.    Pursuant to that certain Multifamily Loan and Security Agreement dated as
of the date hereof, by and between Borrower and Lender (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), Lender is making a loan to Borrower in the original principal
amount of $29,106,000.00 (the “Mortgage Loan”), as evidenced by that certain
Multifamily Note dated as of the date hereof, executed by Borrower and made
payable to the order of Lender in the amount of the Mortgage Loan (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Note”).
C.    The Mortgage Loan is evidenced by the Note issued pursuant to the Loan
Agreement and is secured by, among other things, the Security Instrument and the
Loan Agreement.
D.    As a condition to the making of the Mortgage Loan to Borrower, Lender
requires Borrower to deliver this Agreement.
AGREEMENTS:
NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Borrower agrees as follows:
1.
Recitals.

The recitals set forth above are true and correct and are hereby incorporated by
reference.
2.
Defined Terms.

All capitalized terms used but not defined in this Agreement shall have the
meanings assigned to them in the Loan Agreement. As used in this Agreement, the
following terms shall have the following meanings:
“Environmental Inspections” means environmental inspections, reports, tests,
investigations, studies, audits, reviews or other analyses (including those
related to Significant Mold) with respect to the Mortgaged Property.






Environmental Indemnity Agreement
Form 6085
Page 1
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------






“Environmental Laws” means all present and future federal, state and local laws,
ordinances, regulations, standards, rules, policies and other governmental
requirements, administrative rulings, court judgments and decrees, and all
amendments thereto, relating to pollution or protection of human health,
wildlife, wetlands, natural resources or the environment (including ambient air,
surface water, ground water, land surface or subsurface strata) including such
laws governing or regulating the use, generation, storage, removal, remediation,
recovery, treatment, handling, transport, disposal, control, release, discharge
of, or exposure to, Hazardous Materials.  Environmental Laws include (a) the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., the Toxic Substances Control Act, 15 U.S.C. Section 2601,
et seq., the Federal Water Pollution Control Act, 33 U.S.C. Section 1251, et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101, et
seq., the Clean Air Act, 42 U.S.C. Section 7401, et seq., the Safe Drinking
Water Act, 42 U.S.C. Section 300f, et seq., the Occupational Safety and Health
Act, 29 U.S.C. Chapter 15, et seq., the Oil Pollution Act of 1990, 33 U.S.C.
Section 2701, et seq., the Federal Insecticide, Fungicide and Rodenticide Act,
7 U.S.C. Section 136, et seq., and the River and Harbors Appropriation Act,
33 U.S.C. Section 403, et seq., and their state and local analogs, as any such
statutes may be amended, restated, modified, or supplemented from time to time,
and (b) all voluntary cleanup programs and/or brownfields programs under
federal, state or local law, as may be amended, restated, modified, or
supplemented from time to time.
“Environmental Permit” means any permit, license, agreement (including any
agreement or undertaking pursuant to a voluntary cleanup program and/or a
brownfields program) or other authorization issued under any Environmental Law
with respect to any activities or businesses conducted on or in relation to the
Mortgaged Property.
“Hazardous Materials” means any substance, chemical, material or waste now or in
the future defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant”
within the meaning of or regulated or addressed under any Environmental Law.
Without limiting the generality of the foregoing, Hazardous Materials includes:
Significant Mold; petroleum and petroleum products and compounds containing them
or derived from them, including natural gas, gasoline, diesel fuel, oil and
other fuels and petroleum products or fractions thereof; radon; carcinogenic
materials; explosives; flammable materials; infectious materials; corrosive
materials; mutagenic materials; radioactive materials; polychlorinated biphenyls
(PCBs) and compounds containing them; lead and lead-based paint; asbestos or
asbestos‑containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; pipelines constructed for the purpose of transporting Hazardous
Materials, whether empty or containing any substance; any substance the presence
of which on, under or about the Mortgaged Property is regulated or prohibited by
any Governmental Authority; any substance that is designated, classified or
regulated pursuant to any Environmental Law; and any medical products or
devices, including those materials defined as “medical waste” or “biological
waste” under relevant statutes or regulations pertaining to any Environmental
Law.
“Indemnitees” means, collectively:
(a)    Lender;
(b)    any prior owner or holder of the Note;
(c)    the Loan Servicer;
(d)    any prior Loan Servicer;




Environmental Indemnity Agreement
Form 6085
Page 2
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(e)    the officers, directors, shareholders, partners, managers, members,
employees and trustees of any of the foregoing; and
(f)    the heirs, legal representatives, successors and assigns of each of the
foregoing.
“O&M Plan” means a written plan, document, or agreement containing ongoing
operating, maintenance, or monitoring actions for the Mortgaged Property or
Improvements thereon.
“Prohibited Activities or Conditions” means any of the following:
(a)    the presence, use, generation, release, treatment, processing, storage,
handling or disposal of any Hazardous Materials on, about or under the Mortgaged
Property or any other property owned, leased or otherwise controlled by
Borrower, Guarantor, Key Principal or any Borrower Affiliate that is adjacent to
the Mortgaged Property and which impacts the Mortgaged Property;
(b)    the transportation of any Hazardous Materials to, from or across the
Mortgaged Property;
(c)    any Remedial Work at, about or under the Mortgaged Property that has not
been fully conducted in accordance with an O&M Plan approved in writing by
Lender;
(d)    any activity on the Mortgaged Property that requires an Environmental
Permit or other written authorization under Environmental Laws without Lender’s
prior written consent;
(e)    any occurrence or condition on the Mortgaged Property, which occurrence
or condition is or is expected to be in violation of or noncompliance with
Environmental Laws, or in violation of or noncompliance with the terms of any
Environmental Permit;
(f)    any occurrence or condition on any other property owned, leased or
otherwise controlled by Borrower, Guarantor, Key Principal or any Borrower
Affiliate that is adjacent to the Mortgaged Property, which occurrence or
condition impacts the Mortgaged Property and is or is expected to be (1) in
violation of or noncompliance with Environmental Laws, or (2) in violation of or
noncompliance with the terms of any Environmental Permit; or
(g)    any activities on the Mortgaged Property that directly or indirectly
result in other property (whether adjacent to the Mortgaged Property or
otherwise) being contaminated with Hazardous Materials or which causes such
other property to be in violation of or noncompliance with Environmental Laws.
Provided, however, excluded from this definition shall be the safe and lawful
use and storage of the following (so long as such items are used, stored,
handled, transported, and disposed of in compliance with Environmental Laws):
(1)    pre-packaged supplies, cleaning materials and petroleum products in such
quantities and types as are customarily used for residential purposes or in the
operation and maintenance of comparable multifamily properties so long as all of
the foregoing are used, stored, handled, transported and disposed of in
compliance with Environmental Laws;
(2)    cleaning materials, personal grooming items and other items sold in
pre-packaged containers for consumer use in such quantities and types as are
customarily found in comparable multifamily properties and which are used by
tenants and occupants of residential dwelling units in the Mortgaged Property;




Environmental Indemnity Agreement
Form 6085
Page 3
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(3)    petroleum products used in the operation and maintenance of motor
vehicles from time to time located on the Mortgaged Property’s parking areas, in
such quantities and types as are customarily used in the operation and
maintenance of comparable multifamily properties and so long as all of the
foregoing are used, stored, handled, transported and disposed of in compliance
with Environmental Laws;
(4)    petroleum products (including natural gas) stored in above-ground and
underground storage tanks, so long as the existence of such above-ground and
underground storage tanks has been previously disclosed by Borrower to Lender in
writing and any such tank complies with and at all times continues to comply
with all requirements of Environmental Laws; and
(5)    natural gas when transported and used for residential purposes in
combustion appliances.
“Remedial Work” means any investigation, site monitoring, containment,
abatement, clean-up, removal, restoration or other remedial work in connection
with any Significant Mold, any Hazardous Materials, any Environmental Laws, or
any order of or agreement with any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property, or the use, operation or improvement
of the Mortgaged Property under any Environmental Law or as recommended in
writing by an environmental professional, certified industrial hygienist or
person with similar qualifications with respect to Significant Mold.
“Significant Mold” means any mold, fungus, bacterial, viral, or microbial matter
or pathogenic organisms at, in or about the Mortgaged Property of a type or
quantity that:
(a)results in, or should reasonably result in, Remedial Work or a significant
risk to human health or the environment as determined by a written analysis
prepared by an environmental professional, certified industrial hygienist or
person with similar qualifications reasonably acceptable to Lender;
(b)is required or recommended to be addressed pursuant to Environmental Law, or
written recommendation of an environmental professional, certified industrial
hygienist or person with similar qualifications; or
(c)would materially and negatively impact the value of the Mortgaged Property.
3.    Environmental Representations and Warranties.
Borrower represents and warrants to Lender that as of the Effective Date, except
as previously disclosed by Borrower to Lender in writing or as set forth in any
Environmental Inspection performed with respect to the origination of the
Mortgage Loan dated prior to the Effective Date:
(a)    neither Borrower nor any Borrower Affiliates are in possession of any
Environmental Inspections that have not been provided to Lender, nor have any
Environmental Inspections been conducted by or on behalf of Borrower that have
not been provided to Lender;
(b)    Borrower has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions other than Prohibited Activities or
Conditions that are the subject of an O&M Plan approved in writing by Lender;




Environmental Indemnity Agreement
Form 6085
Page 4
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(c)    Guarantor has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions with respect to the Mortgaged Property or
any adjacent property owned by Borrower, Guarantor, Key Principal or any
Borrower Affiliate;
(d)    to Borrower’s knowledge, no Prohibited Activities or Conditions exist or
have existed;
(e)    the Mortgaged Property does not now contain any above-ground or
underground storage tanks, and, to Borrower’s knowledge, the Mortgaged Property
has not contained any above-ground or underground storage tanks in the past. If
there is or was any storage tank located on the Mortgaged Property which has
been previously disclosed by Borrower to Lender in writing or in any
Environmental Inspection, that tank complies with, or has been removed in
accordance with, all requirements of Environmental Laws;
(f)    Borrower has complied with all Environmental Laws, including all
requirements for notification regarding the presence of or any releases of
Hazardous Materials. Without limiting the generality of the foregoing, Borrower
has obtained all Environmental Permits required for the operation of the
Mortgaged Property in accordance with Environmental Laws now in effect, Borrower
has disclosed all such Environmental Permits to Lender, and all such
Environmental Permits are in full force and effect;
(g)    to Borrower’s knowledge, no event has occurred with respect to the
Mortgaged Property that constitutes, or with the passing of time or the giving
of notice would constitute, noncompliance with the terms of any Environmental
Permit;
(h)    there are no actions, suits, claims, orders, proceedings pending or, to
Borrower’s knowledge, threatened that involve the Mortgaged Property and allege,
arise out of or relate to any Prohibited Activity or Condition; and
(i)    Borrower has not received any written complaint, order, notice of
violation or other communication from any Governmental Authority with regard to
air emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property owned, leased or otherwise controlled by Borrower,
Guarantor, Key Principal or any Borrower Affiliate that is adjacent to the
Mortgaged Property.
4.    Environmental Covenants.
(a)    Borrower shall not engage in, cause or permit any Prohibited Activities
or Conditions other than Prohibited Activities or Conditions that are the
subject of an O&M Plan approved in writing by Lender so long as Borrower remains
in full compliance therewith.
(b)    Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Agreement) to prevent its employees, agents and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions. Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.




Environmental Indemnity Agreement
Form 6085
Page 5
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(c)    Borrower shall not permit Guarantor to engage in, cause or permit any
Prohibited Activities or Conditions with respect to any property that is
adjacent to the Mortgaged Property that is owned, leased or otherwise controlled
by Borrower, Guarantor, Key Principal or any Borrower Affiliate.
(d)    Lender shall have the right to require the establishment of, monitor and
review an O&M Plan with respect to Hazardous Materials on the Mortgaged Property
or any other property owned, leased or otherwise controlled by Borrower,
Guarantor, Key Principal or any Borrower Affiliate that is adjacent to the
Mortgaged Property. If an O&M Plan has been established, Borrower and its
employees shall comply in a timely manner with, and shall use all commercially
reasonable efforts to cause all agents and contractors of Borrower and any other
persons present on the Mortgaged Property to comply with, the O&M Plan. All
costs of performance of Borrower’s obligations under any O&M Plan shall be paid
by Borrower, and Lender’s reasonable out‑of‑pocket costs incurred in connection
with the monitoring and review of the O&M Plan and Borrower’s performance shall
be paid by Borrower within ten (10) days of demand by Lender. Any such
out-of-pocket costs of Lender which Borrower fails to pay promptly shall become
an additional part of the Indebtedness as provided in the Security Instrument.
(e)    Borrower shall comply with all Environmental Laws applicable to the
Mortgaged Property, including (1) all requirements for notification regarding
the presence of or any releases of Hazardous Materials, and (2) all requirements
governing the presence or removal of any above-ground or underground storage
tank located on the Mortgaged Property. Without limiting the generality of the
previous sentence, Borrower shall obtain and maintain all Environmental Permits
required by Environmental Laws, shall comply with all conditions of such
Environmental Permits and all such Environmental Permits shall be kept in full
force and effect.
(f)    Borrower shall promptly notify Lender in writing upon the occurrence of
any of the following events:
(1)Borrower’s discovery of any Prohibited Activity or Condition;
(2)any plans to conduct or requirements to conduct any Remedial Work;
(3)Borrower’s receipt of notice of any action, suit, claim, proceeding, order,
notice of violation or other communication from any property management agents,
Governmental Authority or other Person with regard to present or future alleged
Prohibited Activities or Conditions or any other environmental, health or safety
matters affecting the Mortgaged Property or any other property owned, leased or
otherwise controlled by Borrower, Guarantor, Key Principal or any Borrower
Affiliate that is adjacent to the Mortgaged Property; and
(4)any representation or warranty in Section 3 of this Agreement was untrue as
of the date of this Agreement, or Borrower’s breach of any of its obligations
under this Section 4.
Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Agreement, the Note or any other Loan
Document.




Environmental Indemnity Agreement
Form 6085
Page 6
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------







5.    Inspections.
Lender shall have the right to cause to be undertaken and thereafter obtain any
Environmental Inspections in connection with any Foreclosure Event, or as a
condition of Lender’s consent to any Transfer, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Borrower shall pay within ten (10) days after written demand from Lender
the reasonable costs of any Environmental Inspections required by Lender in
accordance with this Section 5. Any such costs incurred by Lender (including the
fees and out-of-pocket costs of attorneys and technical consultants whether
incurred in connection with any judicial or administrative process or otherwise)
which Borrower fails to pay promptly after notice and request by Lender shall
become an additional part of the Indebtedness as provided in the Security
Instrument. The results of all Environmental Inspections made by Lender shall at
all times remain the property of Lender and Lender shall have no obligation to
disclose or otherwise make available to Borrower or any other party such results
or any other information obtained by Lender in connection with its Environmental
Inspections; provided, however, if Borrower reimbursed Lender for the cost of
such Environmental Inspections, upon request by Borrower, Lender shall provide a
copy of such Environmental Inspections to Borrower. Lender hereby reserves the
right, and Borrower hereby expressly authorizes Lender, to make available to any
party, including any prospective bidder at a foreclosure sale of the Mortgaged
Property, the results of any Environmental Inspections made by Lender or
Borrower with respect to the Mortgaged Property. Borrower consents to Lender
notifying any party (either as part of a notice of sale or otherwise) of the
results of any Environmental Inspections. Borrower acknowledges that Lender
cannot control or otherwise assure the truthfulness or accuracy of the results
of any Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount which a party may bid at such sale.
Borrower agrees that Lender shall have no liability whatsoever as a result of
delivering the results of any Environmental Inspections to any third party, and
Borrower hereby releases and forever discharges Lender from any and all actions,
suits, claims, proceedings, orders, damages or causes of action, arising out of,
connected with or incidental to conducting any such Environmental Inspections
(unless solely due to Lender’s gross negligence, willful misconduct, or fraud as
determined by a court of competent jurisdiction pursuant to a final
non-appealable court order) or providing the results of the same or delivering
the same to any person or entity.




Environmental Indemnity Agreement
Form 6085
Page 7
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------







6.    Remedial Work.
If any Remedial Work is contemplated, planned or undertaken at or about the
Mortgaged Property or is (a) necessary to comply with or required by any
Environmental Law or order (that has not been stayed on appeal) of any
Governmental Authority that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property under
any Environmental Law or order, or (b) required by Lender based on written
recommendation from an environmental professional, certified industrial
hygienist or person with similar qualifications with respect to Significant
Mold, or (c) is otherwise required by Lender as a consequence of any Prohibited
Activity or Condition or to prevent the occurrence of a Prohibited Activity or
Condition, Borrower shall, at its sole cost and expense and by the earlier of
(1) thirty (30) days after notice from Lender demanding such action (or such
longer period of time as may be approved in writing by Lender), or (2) the
applicable deadline required by Environmental Law or order, begin performing the
Remedial Work, and thereafter diligently prosecute it to completion, and shall
in any event complete the work by the time required by applicable Environmental
Law or order or relevant Governmental Authority. If Borrower fails to begin on a
timely basis or diligently prosecute any required Remedial Work, Lender may, at
its option, cause the Remedial Work to be completed, in which case Borrower
shall reimburse Lender on demand for the cost of doing so (including any related
reasonable attorneys’ fees). Any reimbursement due from Borrower to Lender shall
be due and payable within ten (10) days of demand by Lender.
7.    Cooperation.
Borrower, at its sole cost and expense, shall cooperate with any inquiry by any
Governmental Authority and any determination of Lender that Prohibited
Activities or Conditions may exist (as provided in Section 5), and shall timely
comply with any governmental or judicial order which arises from any alleged
Prohibited Activity or Condition.
8.    Indemnification.
(a)    Except (1) in connection with any Prohibited Activity or Condition caused
directly by Lender or its agents or employees after it takes possession as
mortgagee-in-possession or otherwise, (2) as set forth in Section 8(g), or (3)
to the extent that any such items occur solely as a result of the gross
negligence or willful misconduct of Lender or its affiliates, employees or
representatives, as determined by a court of competent jurisdiction pursuant to
a final non-appealable court order, Borrower shall indemnify, hold harmless and
defend the Indemnitees for, from and against all actions, suits, claims,
proceedings, orders, damages, penalties and costs (whether initiated or sought
by Governmental Authorities or private parties), including any reasonable fees
and out-of-pocket expenses of attorneys and expert witnesses, investigatory fees
and remediation costs, whether incurred in connection with any judicial or
administrative process or otherwise, arising directly or indirectly from any of
the following:
(A)any breach of any representation or warranty of Borrower in this Agreement;
(B)any failure by Borrower to perform any of its obligations under this
Agreement;
(C)any Remedial Work;




Environmental Indemnity Agreement
Form 6085
Page 8
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(D)the existence or alleged existence of any Prohibited Activity or Condition,
including any loss, cost or damage arising out of the existence of any
underground storage tank on the Mortgaged Property, whether known or unknown to
any Borrower;
(E)the presence or alleged presence of Hazardous Materials on or under (i) the
Mortgaged Property or (ii) any other property if the Hazardous Materials were
derived from, or alleged to have derived from, the Mortgaged Property; and
(F)the actual or alleged violation of any Environmental Law at the Mortgaged
Property.
(b)     Borrower shall be fully and personally liable for its obligations under
this Agreement. To the extent permitted by law, Borrower’s liability shall not
be limited by the amount of the Indebtedness, the repayment of the Indebtedness
or otherwise (including as a result of any limitation on personal liability set
forth in the Loan Agreement or any other Loan Document).
(c)    Counsel selected by Borrower to defend Indemnitees shall be subject to
the approval of those Indemnitees, which approval shall not be unreasonably
withheld, conditioned or delayed. However, any Indemnitee may elect to defend
any action, suit, claim, proceeding, or order at Borrower’s expense if such
Indemnitee reasonably determines that there is a conflict between the interests
of Borrower and such Indemnitee, or if such Indemnitee reasonably determines
that such election is necessary to protect Indemnitee’s security under the
Security Instrument. Notwithstanding the foregoing, Lender may employ at its own
cost and expense its own legal counsel and consultants to prosecute, defend or
negotiate any action, suit, claim, proceeding, or order. Further, with the prior
written consent of Borrower (which shall not be unreasonably withheld, delayed
or conditioned), Lender may settle or compromise any action, suit, claim,
proceeding, or order. Borrower shall reimburse Lender within fifteen (15) days
of its receipt of written demand from Lender for all reasonable costs and
expenses incurred by Lender which are required to be reimbursed under the terms
of this provision, including all costs of settlements entered into in good
faith, and the reasonable fees and out-of-pocket expenses of attorneys and
consultants.
(d)    Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to any action, suit, claim, proceeding, or
order, settle or compromise such action, suit, claim, proceeding, or order if
the settlement may materially and adversely affect any Indemnitee, as determined
by Lender, or results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of the applicable Indemnitees (such release satisfactory in form
and substance to Lender).
(e)    Borrower’s obligation to indemnify the Indemnitees shall not be limited
or impaired by any of the following, or by any failure of Borrower or any
guarantor to receive notice of or consideration for any of the following:
(1)the time for payment of the principal of or interest on the Indebtedness may
be extended or the Indebtedness may be renewed in whole or in part;
(2)the rate of interest on or period of amortization of the Mortgage Loan or the
amount of the Monthly Debt Service Payments payable under the Loan Documents may
be modified;
(3)the time for Borrower’s performance of or compliance with any covenant or
agreement contained in any Loan Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived;




Environmental Indemnity Agreement
Form 6085
Page 9
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(4)the maturity of the Indebtedness may be accelerated as provided in the Loan
Documents;
(5)any or all payments due under the Loan Agreement or any other Loan Document
may be reduced;
(6)any Loan Document may be modified or amended by Lender and Borrower in any
respect, including an increase in the principal amount of the Mortgage Loan;
(7)any amounts under the Loan Agreement or any other Loan Document may be
released;
(8)any security for the Indebtedness may be modified, exchanged, released,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness;
(9)the payment of the Indebtedness or any security for the Indebtedness, or
both, may be subordinated to the right to payment or the security, or both, of
any other present or future creditor of Borrower;
(10)any payments made by Borrower to Lender may be applied to the Indebtedness
in such priority as Lender may determine; and
(11)any other terms of the Loan Documents may be modified as required by Lender.
(f)    Borrower shall, at its own cost and expense, do all of the following:
(1)pay or satisfy any judgment or decree that may be entered against any
Indemnitee (or bond over pursuant to applicable law and to the satisfaction of
the Indemnitee any judgment that is on appeal) in any legal or administrative
proceeding incident to any matters against which Indemnitees are entitled to be
indemnified under this Agreement;
(2)reimburse Indemnitees for any expenses paid or incurred in connection with
any matters against which Indemnitees are entitled to be indemnified under this
Agreement; and
(3)reimburse Indemnitees for any and all expenses, including reasonable fees and
out-of-pocket expenses of attorneys and expert witnesses, paid or incurred in
connection with the enforcement by Indemnitees of their rights under this
Agreement, or in monitoring and participating in any legal or administrative
proceeding.
(g)    The provisions of this Agreement shall be in addition to any and all
other obligations and liabilities that Borrower may have under applicable law or
under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Agreement without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Loan Documents or applicable law. The obligation of Borrower
to indemnify the Indemnitees under this Agreement shall not be applicable to any
Prohibited Activities or Conditions or any other environmental contamination
that occurs after:
(1)the date of any Foreclosure Event, or




Environmental Indemnity Agreement
Form 6085
Page 10
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(2)if Borrower has a right under applicable law to physical possession or
control of the Mortgaged Property following the date of any Foreclosure Event,
the earlier of the date
(A)    Lender takes physical possession and control of the Mortgaged Property,
or
(B)    Lender has the legal right to take physical possession and control of the
Mortgaged Property;
provided, however, that in any such event, Borrower (i) must have relinquished
physical possession and control of the Mortgaged Property as of such date, and
(ii) shall have the burden of providing evidence to Lender’s satisfaction that
any Prohibited Activities or Conditions or any other environmental contamination
occurred after such date.
9.    Event of Default.
Borrower understands that a default of its obligations under this Agreement that
is not cured after the expiration of all applicable notice and cure periods, if
any, shall be an Event of Default under the Loan Agreement (as provided in
Article 14 thereof), and that in addition to any remedies specified in this
Agreement, Lender shall be entitled to exercise all of its rights and remedies
under the Loan Agreement and other Loan Documents, however, the obligations
hereunder shall not be secured by the Security Instrument.
10.    Subrogation.
Borrower shall at its sole cost and expense take any and all reasonable actions,
including institution of legal action against third-parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such persons
responsible for any Prohibited Activities or Conditions or for the presence of
any Hazardous Materials at, in, on, under or near the Mortgaged Property or
otherwise obligated by law to bear the cost of any of the foregoing. Indemnitees
shall be and hereby are subrogated to all of Borrower’s rights now or hereafter
in such actions, suits, claims, or proceedings arising out of or relating to any
Prohibited Activity or Condition or any Hazardous Materials.
11.    Termination of Indemnification Obligations.
Except as provided in Section 11(a) and Section 11(b), upon full performance by
Borrower of all of its obligations under the Loan Documents, including payment
in full by Borrower of all Indebtedness pursuant to the terms of the Loan
Documents, either at the Maturity Date or by voluntary prepayment, Borrower
shall have no obligation to indemnify the Indemnitees from and after the date of
the receipt by Lender of payment in full of all Indebtedness under the Loan
Documents (the “Repayment Date”). Notwithstanding the foregoing:
(a)If the payment of all or any part of the Indebtedness by Borrower, any
Guarantor or any other Person should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Insolvency Laws relating to a Voidable
Transfer, and if Lender is required to repay or restore, in whole or in part,
any such Voidable Transfer, or elects to do so upon the advice of its counsel,
then this Agreement and the indemnification obligations of Borrower under this
Agreement shall automatically be revived, reinstated and restored, and shall
exist as though such Voidable Transfer had never been made and the Lien of the
Security Instrument not been released.




Environmental Indemnity Agreement
Form 6085
Page 11
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(b)The indemnification obligations of Borrower under this Agreement shall
survive past the Repayment Date with respect to any claims, suits, orders,
proceedings or actions existing as of the Repayment Date or which subsequently
come into existence prior to the date on which Lender repays or restores, in
whole or in part, any such Voidable Transfer as set forth in Section 11(a).
(c)The obligation of Borrower to indemnify the Indemnitees under this Agreement,
as limited by Section 8(g), shall survive the occurrence of any Foreclosure
Event, even if, as a result of the occurrence of such Foreclosure Event, the
Indebtedness is paid or satisfied in full.
12.    Entity Representations.
Borrower represents and warrants that:
(a)Borrower has the full corporate, trust, limited liability company or
partnership power and authority, as applicable, to execute and deliver this
Agreement and to perform its obligations hereunder;
(b)the execution, delivery and performance of this Agreement by Borrower has
been duly and validly authorized;
(c)all requisite corporate, trust, limited liability company or partnership
action, as applicable has been taken by Borrower to make this Agreement valid
and binding upon Borrower, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable Insolvency Laws or by the
exercise of discretion by any court; and
(d)this Agreement constitutes a valid, legal and binding obligation of Borrower,
enforceable against it in accordance with the terms hereof, except as such
enforceability may be limited by applicable Insolvency Laws or by the exercise
of discretion by any court.
13.    Waiver.
Borrower hereby waives and relinquishes:
(a)any right or claim of right to cause a marshaling of Borrower’s assets or to
cause any Indemnitee to proceed against any other Person or any of the security
for the Indebtedness before proceeding under this Agreement against Borrower;
(b)all rights and remedies accorded by applicable law to indemnitors or
guarantors or sureties, except any rights of subrogation which Borrower may
have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any actions, suits, claims, proceedings, orders or defenses whatsoever which may
be asserted in connection with the enforcement or attempted enforcement of such
subrogation rights including any actions, suits, claims, proceedings, or orders
that such subrogation rights were abrogated by any acts of any Indemnitee;
(c)the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by any Indemnitee;
(d)notice of acceptance hereof and of any action taken or omitted in reliance
hereon;
(e)presentment for payment, demand of payment, protest or notice of nonpayment
or failure to perform or observe, or other proof, or notice or demand under this
Agreement;




Environmental Indemnity Agreement
Form 6085
Page 12
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(f)all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose; and
(g)any limitation on the amount or type of damages, compensation or benefits
payable by or for Borrower under workers’ compensation acts, disability benefit
acts or other employee benefit acts.
Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Indebtedness until the Indebtedness shall have been paid
in full. No delay by any Indemnitee in exercising any right, power or privilege
under this Agreement shall operate as a waiver of any such power, privilege or
right.
14.    Notices.
All notices, demands and other communications under or concerning this Agreement
shall be in writing and given in accordance with the provisions of Section 15.02
(Notice) of the Loan Agreement.
15.    Rights Cumulative.
The rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which Indemnitee has under the Note, the Loan Agreement, the
Security Instrument or any other Loan Document or would otherwise have at law or
in equity.
16.    Entire Agreement.
This Agreement constitutes the entire agreement of Borrower for the benefit of
Lender and supersedes any prior agreements with respect to the subject matter
hereof.
17.    No Modification Without Writing.
This Agreement may not be terminated or modified in any way nor can any right of
Lender or any obligation of Borrower be waived or modified, except by a writing
signed by Lender and Borrower.
18.    Severability.
Each provision of this Agreement shall be interpreted so as to be effective and
valid under applicable law, but if any provision of this Agreement shall in any
respect be ineffective or invalid under such law, such ineffectiveness or
invalidity shall not affect the remainder of such provision or the remaining
provisions of this Agreement.
19.    Governing Law.
This Agreement shall be governed by and construed in accordance with the
substantive law of the Property Jurisdiction without regard to the application
of choice of law principles that would result in the application of the laws of
another jurisdiction.




Environmental Indemnity Agreement
Form 6085
Page 13
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------







20.    Jurisdiction.
Any controversy arising under or in relation to this Agreement shall be
litigated exclusively in the Property Jurisdiction without regard to conflict of
laws principles. The state and federal courts and authorities with jurisdiction
in the Property Jurisdiction shall have exclusive jurisdiction over all
controversies which shall arise under or in relation to this Agreement or any
other Loan Document. Borrower irrevocably consents to service, jurisdiction and
venue of such courts for any such litigation and waives any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise.
21.    Successors and Assigns.
Subject to the terms of the Loan Agreement, no Borrower may transfer or assign
any of its rights or obligations under this Agreement without the prior written
consent of Lender. Subject to the foregoing, this Agreement shall be continuing,
irrevocable and binding on each Borrower and its successors and assigns and
shall inure to the benefit of Lender and the other Indemnitees, and Lender’s
successors and assigns, including to any transferee pursuant to a Foreclosure
Event.
22.    Time is of the Essence.
Borrower agrees that, with respect to each and every obligation and covenant
contained in this Agreement, time is of the essence.
23.    Joint and Several (or Solidary) Liability.
If more than one Person executes this Agreement as Borrower, the obligations of
such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).
24.    Construction.
(a)The captions and headings of the sections of this Agreement are for
convenience only and shall be disregarded in construing this Agreement.
(b)Any reference in this Agreement to an “Exhibit” or “Schedule” or a “Section”
or an “Article” shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an exhibit or schedule attached to this Agreement or
to a Section or Article of this Agreement.
(c)Any reference in this Agreement to a statute or regulation shall be construed
as referring to that statute or regulation as amended from time to time.
(d)Use of the singular in this Agreement includes the plural and use of the
plural includes the singular.
(e)As used in this Agreement, the term “including” means “including, but not
limited to” or “including, without limitation,” and is for example only, and not
a limitation.
(f)Whenever Borrower’s knowledge is implicated in this Agreement or the phrase
“to Borrower’s knowledge” is used in this Agreement, Borrower’s knowledge or
such phrase(s) shall be interpreted to mean to the best of Borrower’s knowledge
after reasonable and diligent inquiry and investigation.




Environmental Indemnity Agreement
Form 6085
Page 14
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(g)Unless otherwise provided in this Agreement, if Lender’s designation,
determination, selection, estimate, action, approval or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action, approval or decision shall be made or withheld in Lender’s
sole and absolute discretion.
(h)All references in this Agreement to a separate instrument or agreement shall
include such instrument or agreement as the same may be amended or supplemented
from time to time pursuant to the applicable provisions thereof.
25.    WAIVER OF TRIAL BY JURY.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN BY BORROWER AND LENDER, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.




Environmental Indemnity Agreement
Form 6085
Page 15
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower has signed and delivered this Agreement under seal
(where applicable) or has caused this Agreement to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Borrower intends that this Agreement shall be deemed to be
signed and delivered as a sealed instrument.
[Remainder of Page Intentionally Blank]




Environmental Indemnity Agreement
Form 6085
Page 16
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





BORROWER:
 
 
 
 
 
 
 
STAR III VISTA RIDGE, LLC, a Delaware
 
limited liability company
 
 
 
 
 
By:
Steadfast Apartment Advisor III, LLC, a
 
Delaware limited liability company, its
 
Manager
 
 
 
 
 
 
 
 
By:
/s/ Kevin J. Keating___________
 
 
Name: Kevin J. Keating
 
 
 
Title: Treasurer
 









Environmental Indemnity Agreement
Form 6085
Page 17
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------






EXHIBIT A
TO
ENVIRONMENTAL INDEMNITY AGREEMENT
Description of the Land


(The Pointe at Vista Ridge)


TRACT 1: Lot 1, Block A, THE VINEYARDS AT VISTA RIDGE, a subdivision in Denton
County, Texas, according to the map or plat thereof, recorded in Cabinet U, Page
534 of the Plat Records of Denton County, Texas, and being described as a 14.967
acre tract in deed dated September 26, 2014 recorded under Document No.
201498304 of the Official Public Records of Denton County, Texas, and being more
fully described in the Exhibit "A" attached hereto and made a part hereof.


TRACT 2: Easement Estate created by that certain 10' x 25' Private Utility
Easement dated November 15, 2002, recorded in Volume 5219, Page 3738 of the Real
Property Records of Denton County, Texas.




Environmental Indemnity Agreement
Form 6085
Page A-1
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





EXHIBIT A




Tract 1: (Fee Simple)


BEING a tract of land situated in the Thomas B. Garvin Survey, Abstract No. 506
in the City of Lewisville, Denton County, Texas and being all of Lot 1, Block A
of THE VINEYARDS at VISTA RIDGE, an addition to the City of Lewisville, Denton
County, Texas, according to the plat thereof recorded in Cabinet U, Page 534 of
the Plat Records of Denton County, Texas and being all of the called 14.964 acre
tract of land described in deed to Dallas Estancia at Vista Ridge, L.P.,
recorded in Volume 5208, Page 1563 of the Real Property Records of Denton
County, Texas, and being more particularly described as follows:


BEGINNING at a 5/8-inch "KHA" capped iron rod found in the east right-of-way
line of Mac Arthur Boulevard (120 foot ROW), for the northwest corner of
aforementioned Lot 1, Block A, and for the southerly most west corner of Lot 3,
Block H of VISTA RIDGE an addition to the City of Lewisville, Denton County,
Texas, according to the plat thereof recorded in Cabinet F, Page 271 of the Plat
Records of Denton County, Texas;


THENCE with the common line of said Lot 1 and Lot 3, Block H, the following
courses and distances to wit:


North 89 degrees 31 minutes 08 seconds East, a distance of 329.25 feet to a
5/8-inch "Carter & Burgess" capped iron rod found for corner;
South 80 degrees 14 minutes 49 seconds East, a distance of 94.37 feet to a
5/8-inch "Carter & Burgess" capped iron rod found for corner;
South 68 degrees 56 minutes 57 seconds East, a distance of 186.45 feet to a
5/8-inch capped iron rod found for corner;
North 76 degrees 28 minutes 05 seconds East, a distance of 162.51 feet to a
5/8-inch "KHA" capped iron rod set for corner;
North 67 degrees 42 minutes 21 seconds East, a distance of 131.85 feet to a
5/8-inch "KHA" capped iron rod set for corner;
North 87 degrees 59 minutes 20 seconds East, a distance of 143.09 feet to a
5/8-inch "KHA" capped iron rod set for corner;
South 83 degrees 42 minutes 43 seconds East, a distance of 127.94 feet to a
5/8-inch .KHA. capped iron rod set for the northeast corner of said Lot 1, same
being the northwest corner of Lot 2, Block A of VISTA POINT EAST ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet X, Page 982 of the Plat Records of Denton County,
Texas;


THENCE leaving the south line of said Lot 3 and along the common line of said
Lot 1 and Lot 2, Block A, the following courses and distances to wit:


South 01 degree 06 minutes 32 seconds West, a distance of 550.61 feet to a
5/8-inch "KHA" capped iron rod found for the southeast corner of said Lot 1;


South 78 degrees 42 minutes 58 seconds West, a distance of 130.45 feet to a
1/2-inch iron rod found for the most westerly corner of said Lot 2, same being
on the north line of Lot 4, Block A of VISTA RIDGE/MACARTHUR ADDITION, an
addition to the City of Lewisville, Denton County,




Environmental Indemnity Agreement
Form 6085
Page A-2
Fannie Mae
06-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





Texas, according to the plat thereof recorded in Cabinet V, Page 230 of the Plat
Records of Denton County, Texas;


THENCE leaving the west line of said Lot 2 and along the common line of said Lot
1 and Lot 4, Block A, the following courses and distances to wit:
South 85 degrees 29 minutes 29 seconds West, a distance of 451.67 feet to a
1/2-inch "Pacheco Koch" capped iron rod found for the beginning of a tangent
curve to the left, having a central angle of 10 degrees 01 minute 40 seconds, a
radius of 315.00 feet, and a chord bearing and distance of South 80 degrees 28
minutes 39 seconds West, 55.06 feet;


Southwesterly with said curve to the left, an arc distance of 55.13 feet to a
5/8-inch iron rod found for corner;


South 75 degrees 27 minutes 49 seconds West, a distance of 356.42 feet to an "X"
cut found in the west right-of-way line dedicated to the City of Lewisville,
Texas for deceleration lane in MacArthur Boulevard and for the beginning of a
non-tangent curve to the right;


THENCE with the west right-of-way line of said Mac Arthur Boulevard, the
following courses and distances to wit:


Northwesterly with said curve to the right, through a central angle of 01 degree
14 minutes 12 seconds, having a radius of 5328.00 feet, and a chord bearing and
distance of North 14 degrees 17 minutes 39 seconds West, 115.00 feet, an arc
distance of 115.00 feet to a 5/8 inch iron rod found for corner;


North 64 degrees 21 minutes 40 seconds West, a distance of 15.50 feet to a 5/8
inch iron rod found for the beginning of a non-tangent curve to the right;


Northwesterly with said curve to the right, through a central angle of 03
degrees 24 minutes 58 seconds, having a radius of 5340.00 feet, and a chord
bearing and distance of North 11 degrees 51 minutes 45 seconds West, 318.34
feet, an arc distance of 318.39 feet to a 5/8 inch iron rod found for corner;


North 10 degrees 09 minutes 16 seconds West, a distance of 286.06 feet to the
POINT OF BEGINNING and containing 14.967 acres (651,957 square feet) of land,
more or less.


Tract 2: (Easement Estate)


Non-Exclusive easement rights created pursuant to that certain 10 foot x 25 foot
Private Utility Easement executed by and between D-F Pacific No. 2, Inc., and
Dallas Estancia at Vista Ridge, L.P., dated 11/15/2002, filed 11/22/2002,
recorded in Volume 5219, Page 3738, Real Property Records, Denton County, Texas.








Environmental Indemnity Agreement
Form 6085
Page A-3
Fannie Mae
06-16
© 2016 Fannie Mae


